                                                                                                                                FBI
\aron Jimenez                                          Internal Affairs Report                                       National Academy
Chi ef of Police                                                                                                       Session # 260


           To:      Chief of Police
           FM:      Commander Jeffrey Tesdall DSN 129
                    Commander Daniel Cowsert OSN 138
           Date:    April 11, 2019
           Re:      Use of Force 19-00427

           Sir,

           The following report Is in regards to an investigation that was opened pertaining to pursuit report 19-00427. Information
           Is as follows:

           On Tuesday, April 9, 2019 a vehicle pursuit was initiated by P.O. Mudd #193, In the City of St. Ann, with a vehicle that
           was recognized from a residence, where the residents were suspected of drug use. Mudd Initiated a traffic stop for a
           license plate violation at which point the vehicle fled and was eventually Involved in an accident on Natural Bridge at
           Klngshlghway, in the City of St. Louis. After the accident, the male driver fled the scene on foot and was subsequently
           apprehended in the parking lot of U.S. Bank, 3515 N. Kingshighway. The female passenger remained in the suspect
           vehicle until she was also taken into custody. The charges associated with this pursuit are:

           ASSAULT 2110 DEGREE
           RESIST ARREST/DETENTION/STOP BY FLEEING - CREATE SBSTNTL RISK-SERIOUS INJ/DEATH
           LEAVING SCENE OF ACCIDENT- PHYSICAL INJURY

           On Wednesday, April 11, 2019 I was notified of a Facebook post on the "Real Stl. News" page. The post was uploaded to
           the page on April 11, 2019 at 0946 hrs and was a "Guest Columnist Submission". In summary, the post made mention
           that there was excessive force used in the apprehension of the fleeing suspect. Although no formal complaint has been
           made, based on the anonymous information/post, an Internal Investigation was opened by this department.

           On April 11, 2019 at approx. 1430 hrs, I responded to the location of where the accident and apprehension took place
           (U.S. Bank parking lot). I made contact with the U.S. Bank Branch Manager, Kendra Moore. I informed her of the reason
           for my visit and asked if there were any external cameras on their property. At that time, we did a walk around the
           property of U.S. Bank. I was able to locate one external camera on the front (east) side of the building. The camera was
           attached to the awning, over the entrance to the bank, and angled south towards the ground at the ATM machine. It is
           believed that the apprehension of the suspect may have occurred within the view of this camera. I later submitted a
           formal request to the U.S. Bank case Onboardlns/Trlage Team (see attached emails) for any possible video related to the
           Incident. On May 7, 2019 I received a notice from U.S. Bank RCA Specialist Ken McFee stating a subpoena would be
           required to obtain any video footage.



                              Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                  10405 St Charles Rock Rd •St.Ann, MO 63074




       •                                                          ~
                                                                                                                       GOV-000001
\aron Jimenez                                                                                                                  FBI
                                                                                                                        National Academy
Chief of Police
                                                                                                                          Session # 260

           Commander Cowsert #138 and I responded to the following businesses located In the area for possible video footage:

           Family Dollar-3501 N. Klngshighway Blvd, St. Louis, Mo 63115
           White Castle - 3524 N. Kingshighway Blvd, St. Louis, Mo 63115
           BP - 5003 Natural Bridge Ave, St. Louis, Mo 63115
           WalRreens- 3720 N. Klngshlghway Blvd, St. Louis, Mo 63115

           We were able to locate multiple cameras at each location, but none of the cameras had a view of U.S. Bank parking lot.

           Upon returning to the St. Ann Police Station, I was able to listen to the recorded radio traffic and view the In-car video
           from the following vehicles Involved In the call:

           Vehicle 3- P.O. Freet
           Vehicle 4- P.O. Martin
           Vehicle 6- P.O. Mudd

          The video from P.O. Freet's vehicle shows that his Involvement In the call was limited to transporting the suspect from
          the scene to the St. Ann Police Department. P.0. Mudd' s video shows that he was the officer to initiate the pursuit,
          however during the pursuit the suspect vehicle exited Interstate 270 at Lindbergh Blvd. Mudd was unable to exit and
          subsequently was no longer behind the fleeing vehicle. It wasn't until after the accident and arrest of the suspect that
          Mudd arrived on scene. He took custody of the female suspect and transported her back to the St. Ann Police
          Department. P.O. Martin's video shows that just prior to the accident he and Oet. Brown were dose behind In separate
          vehicles. After the accident, Det. Brown maneuvered his vehicle around the driver's side of the suspect vehicle as the
          suspect fled on foot. Martin maneuvered his vehicle around the passenger side of the suspect's vehicle and had a minor
          collision with Brown's vehicle as the suspect fled on foot. The suspect continued to flee in a southwesterly direction
          towards the U.S. Bank. Brown and Martin both gave chase on foot until out of the view of Martin's in-car video.
          Seconds later, a Captain from the Hillsdale Police Department, arrived on scene and ran towards the bank to assist the
          St. Ann Officers. After the suspect was taken into custody, he was escorted to Martin's patrol car by Martin and the
          HIiisdaie Captain. They were also accompanied by North County Police Cooperative's, Lt. Quinn and P.O. Hawkins-Byrd.

          While escorting the suspect to the car, he (suspect) was being carried by his arms and not showing movement or
          assisting officers at all. The suspect was then placed face down next to the police car where he began to move around
          and roll on to his side, eventually sitting up and then laying down on his back. Other officers then arrive on scene and
          walked the suspect to P.O. Freet's vehicle. The officers that escorted the suspect were Det. Means and P.O. Freet. As
          the suspect arrives at Freet's vehicle, It appears that he has Injuries to the right side of his face. He Is then transported to
          the St. Ann Police Department where he was evaluated by Community Fire and EMS. He was then transported to DePaul
          Hospital for treatment.


                           Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                               10405 St Charles Rock Rd •St.Ann, MO 63074
                                                                                                           ..,. . :-.
                                           ■                                                            ,~-~
                                                                                                         t.
                                                                                                        :AS

                                                                                                         _   _.


                                                                                                                         GOV-000002
                                                                                                                          FBI
\aron Jimenez
                                                                                                                   National Academy
 Chi ef of Police                                                                                                    Session # 260




           Wrt:h regards to the audio, at times during the pursuit, it was advised over the radio that the car was involved In an
           ongoing narcotics investigation and the susp~ct was possibly armed. It was also stated that the suspect was reaching
           around a lot in the vehicle during the pursuit.

           Over the next few days, Cdr. Cowsert and I spoke with the following officers that are known to have been at the above
           mentioned scene:

           Det. Ellis Brown
           Det. Sgt. Robert Inman
           Det. Brandon Means
           Det. Kevin Couty
           P.O. Patrick Martin
           P.O. Benjamin Freet
           P.O. Aron Smedley
           P.O. Daniel Mudd
           Chief Sersen (Hillsdale Police)
           Lt. Quinn (North County Police Cooperative)
           P.O. Hawkins-Byrd (North County Police Cooperative)

           Det. Brown stated                                              Potential Garrity
                                                              Potential Garrity




                           Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                               10405 StCharlesRockRd •St.Ann, MO 63074



                                          ■                                                          -
                                                                 l I!   I 1
                                                                                                        ··-~ .
                                                                                                    i ASIJ
                                                                                                    ~ ""•_.el.,
                                                                                                          •rt
                                                              ~
                                                                                                                    GOV-000003
                                                                                                                           FBI
\aron Jimenez                                                                                                       National Academy
Chi ef of Police                                                                                                      Session # 260



           Det. Sgt. Inman stated that he arrived on scene after the accident and apprehension of Kolb. When Inman arrived, Kolb
           was laying on the ground nei<t to a St. Ann patrol car. Kolb has some blood and Injuries on his face that Inman assumed
           were caused by the vehicle accident. Due to a crowd gathering, Inman Instructed patrol officers to transport Kolb to the
           St. Ann Police Station. Det. Brown also advised Inman that Kolb resisted arrest after the foot pursuit but was eventually
           taken Into custody. Inman stayed on the scene of the accident until the Investigation was concluded and vehicles were
           towed. When asked what information Inman knew regarding the pursuit, he stated that during the pursuit It was put
           over the radio that the driver was affiliated with a known narcotics house and was possibly armed with a gun. It was
           further stated that during the pursuit the driver was seen moving around in the car. See the attached written statement
           for further.

           Det. Means stated that he and Det. Couty arrived on scene after the accident occurred. He observed a male suspect,
           handcuffed, laying on the ground in front of a St. Ann Patrol car. At the time Means arrived on scene he was unaware
           that there was a foot pursuit with the male subject. Means observed some blood on Kolb's cheek and thought it was
           due to the accident. Means assisted P.O. Freet and escorted Kolb to the transport vehicle. Means said that he heard a
           female onlooker yelling on scene but was unable to hear what she was saying. There were also some people yelllng
           "good Job" . Means said that all of the yelling on scene "seemed normal for the situation". Means then remained on
           scene and helped with the vehicles involved in the accident . After responding back to the St. Ann Police Department, a
           search of the suspect vehicle yielded a large amount of suspected stolen clothing with the tags still on the items. See the
           attached written statement for further.

           Oet. Couty stated that he and Det. Means drove to the scene in the same vehicle. Det. Sgt. Inman arrived on scene about
           the same time. When they walked up to the scene, Couty observed the suspect was In custody and on the side of a St.
           Ann patrol vehicle. At that time, Couty walked In front of Means and Freet, as they escorted Kolb to the transport car.
           Couty said that he noticed a St. Louis City police officer briefly make contact with two females on scene before the
           officer left for another call. See the attached written statement for further.

           P.O. Martin stated                                             Potential Ganity
                                                               Potential Garrity




                                   .      ,

                                   10405 St Charles Rock Rd• St. Ann, MO 63074



                                              ■                                     @)                  &
       •                                                          ~~·
                                                                  ~
                                                                                                                       GOV-000004
                                                                                                                              FBI
~aron Jimenez                                                                                                        National Academy
Chief of Poli ce                                                                                                       Session # 260



           P.O. Freet stated that he arrived on the scene approximately 60-90 seconds after the crash. As Freet walked up, he
           observed the suspect laying on the ground next to a patrol car. Freet and Means stood the suspect up and then walked
           him to Freet's car for transport. Freet asked the suspect what his name was and he said "Steven. When asked what his
           last name was Steve became uncooperative. There was no conversation between Freet and the suspect while he was
           being transported to the station. Upon arrival at the station, the corrections officers told Freet they recognized the
           suspect and knew who he was. See the attached written statement for further.

           P.O. Smedley stated that he was patrolling Charlack at the time the pursuit initiated. The suspect vehicle eventually
           travelled south on Hwy 170 from Hwy 70. Smedley set up spike strips just south of St. Charles Rock Rd on Hwy 170 in an
           attempt to disable the suspect vehicle. The vehicle exited at St. Charles Rock Rd and did not pass by Smedley. Smedley
           was not directly Involved in the pursuit but did respond to the scene of the accident to assist. Upon arrival, Smedley
           assisted the innocent victim involved In the crash and coordinated EMS and Doc's Towing. He stayed on scene until the
           crash was cleared. See the attached written statement for further.

           P.O. Mudd stated that although he Initiated the pursuit, he was unable to exit on Lindbergh to follow the suspect vehicle.
           Other units involved continued until the crash at Kingshighway. Mudd arrived on scene within 60-90 seconds of the
           accident. Mudd made contact with Hillsdale Chief Bernsen, who already had the female suspect secured In his back seat.
           Mudd then transported the female to the St. Ann Police Department without incident. See the attached written
           statement for further.

           Chief Bernsen stated that he was an assist unit In the pursuit. Bernsen said that the driver of the suspect vehicle was
           driving In a dangerous manner throughout the entire pursuit, even driving Into oncoming traffic at times. Bernsen
           arrived at the scene immediately after the crash and observed a female subject In the suspect' s crashed vehicle. Bernsen
           took her into custody and secured her in the back seat of his vehicle. His captain responded to the area of where the
           male suspect was taken into custody. A Hillsdale Police Report was taken for their records.




                            Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                10405 St. Charles Rock Rd •St.Ann, MO 63074


                                                                                                      &  .........

                                                                                                                      GOV-000005
                                                                                                                                   FBI
\aron Jimenez                                                                                                          National Academy
Chief   or Police                                                                                                        Session # 260

            Lt. Quinn stated that he was assisting with the pursuit and observed the suspect vehicle driving in a dangerous and
            careless manner. After the suspect fled on foot, Lt. Quinn drove past the disabled vehicles and turned on Klngshighway.
            As Quinn approached the location the suspect ran to, he saw the suspect was in custody. Lt. Quinn stated he did not
            witness any use of force while he was on scene. P.O. Hawkins-Byrd stated that as he arrived on scene, the suspect was
            detain, at which time he gave the arresting officer (Martin) his handcuffs. Hawkins-Byrd did not witness any use of force.

            In summary, based on the information gathered during this Investigation it has been determined that although force was
            used in the apprehension of the suspect, there is no evidence that the force used was excessive. This Internal Affairs
            Investigation will be dassified as Exonerated.

            It should be noted, after several requests, I have not received a copy of the Hillsdale Police report. It will be submitted
            when received.




            Nothing further at this time.




            Cdr. Jeffrey Tesdall #129
            8.F.O. - St. Ann Pollce Dept.




            Cdr. Daniel Cowsert #138
            B.F.I, • St. Ann Police Dept.


              (u            A.._ ~.,.;_l7.44'10 I
            Ch;Aar~ Jimenez #101
            Chief of Police - St. Ann Police Dept.




                                Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                      10405 St. Charles Rock Rd •St.Ann, MO 63074




         •                                     ■                                                                          GOV-000006
                                                                                       FBI
Aaron Jimenez
                                                                               National Academy
 Chief of Police                    Internal Affairs Investigation
                                                                                  Session # 260
                 Interview of Department Employee as a Witness to an Investigation


              Case Number:     2019-04

              Employee Name/1.D. Number: Ben Freet #192                10405 St. Charles Rock Rd. St. Ann, Mo. 63074

              Position or Assignment: Patrol Division                  Ph.# 314-427-8000

              Date of Interview: Tuesday, April 08, 2019               Time of Interview: 1300 Hrs.

              Name of Interviewer: Jeffrey Tesdall #129                Place of Interview: Major's Office

             Assignment of Interviewer: Commander/Patrol Div.          Name of Other Persons Present: Cdr. Cowsert #138



             You are being interviewed as a witness to an internal affairs investigation.

             Since you are not the focus of this investigation, neither your immediate supervisor nor an attorney
             need to be present to represent you.

             You are required to answer all questions pertaining to your actions or knowledge obtained while an
             employee of the St. Ann Police Department. Failure to answer any question may subject you to
             departmental charges

             If at any time during this interview you feel that your answers might result in disciplinary action being
            taken against you, so advise me and the interview will be stopped until representation is obtained.

            This interview is not being recorded. Should you so desire, you may obtain a copy of any such recording
            upon written application to your commanding officer.

            This investigation concerns: Report #19-00427 on 04-09-2019 Conduct Unbecoming a Police Officer
            by Det. Ellis Brown #181 in accordance with St. Ann Police Department code of Conduct 26.1

             Do you have any further information that you wish to add? See attached written statement

            This concludes the interview. As this investigation is continuing, you are hereby ordered not to discuss
            any portion of this investigation, except with the investigating officer.

            Time interview was concluded: 1420 Hrs.

                                Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                    10405 St Charles Rock.Rd. •St. Ann, MO 63074



      •
           ~ "'"""'~
      H           •        ~
     1;,                   5
            Ill   I   ""




                                                                                                              GOV-000007
                                  DEPARTMENT OF POLICE

           Aaron Jimenez                                                              Missouri Peace
           Chief of Police                                                          Officers Association




                                            10405 St. Charles Rock Road
                                                St. Ann, MO 63074
                                                   314-427-8000

    To:     Commander Tesdall                                               Date:      04/15/2019
    From: P.O. Freet, DSN 192
    Ref:    19-00427
On Tuesday, April 8, 2019, I met with Commander Cowsert and Commander Tesdall to speak about my involvement in
the pursuit, which occurred on April 9, 2019. Our discussion Included me recalling my involvement in the pursuit, which
car number I was, and the amount of time I was on scene. I was debriefed on the incident and asked about any
pedestrians who stuck out to me and what statements they made. I was advised by my commanding officers there would
be a squad debriefing to discuss the actions of the squad collectively.

Respectfully Submitted,
P.O. Freet, DSN 192




                                                    Page I of2
                                                                             T O. J'R()M Ml! M O. re,·. IO/AJ/21117 J SA PO-F15- I ON6

                                                                                                     GOV-000008
laron Jimenez                                                                                                        FBI
                                                                                 National Academy
Chi ef of Police                               Internal Affairs Investigation
                                                                                    Session # 260
                   Interview of Department Employee as a Witness to an Investigation


         Case Number:      2019-04

         Employee Name/1.D. Number: Patrick Martin #164             10405 St. Charles Rock Rd. St. Ann, Mo. 63074

         Position or Assignment: Patrol Division                    Ph. # 314-427-8000

         Date of Interview: Friday, April 12, 2019                  Time of Interview: 1400 Hrs.

         Name of Interviewer: Jeffrey Tesdall #129                  Place of Interview: Major's Office

         Assignment of Interviewer: Commander/Patrol Div.           Name of Other Persons Present: Cdr. Cowsert #138



         You are being interviewed as a witness to an internal affairs investigation.

         Since you are not the focus of this investigation, neither your immediate supervisor nor an attorney
         need to be present to represent you.

         You are required to answer all questions pertaining to your actions or knowledge obtained while an
         employee of the St. Ann Police Department. Failure to answer any question may subject you to
         departmental charges

         If at any time during this interview you feel that your answers might result in disciplinary action being
         taken against you, so advise me and the interview will be stopped until representation Is obtained.

         This interview is not being recorded. Should you so desire, you may obtain a copy of any such recording
         upon written application to your commanding officer.

         This investigation concerns: Report #19-00427 on 04-09-2019 Conduct Unbecoming a Police Officer
         by Det. Ellis Brown #181 In accordance with St. Ann Police Department General Order 26.1

         Do you have any further information that you wish to add? See attached written statement

         This concludes the interview. As this Investigation is continuing, you are hereby ordered not to discuss
         any portion of this investigation, except with the Investigating officer.

         Time interview was concluded: 1430 Hrs.
                           Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                               10405StamlesRockRd •St.Ann,MO 63074
                                                                                              ~HJ
                                                                                              ✓ - ·:!<.
                                                                                                   ..



                                                            U(,11                             :~s
                                                                                              ~~-~~"
                                                                                                              GOV-000009
                                 DEPARTMENT OF POLICE

              Aaron Jimenez                                                      Missouri Peace
              Chief of Police                                                  Officers Association




                                         10405 St. Charles Rock Road
                                             St. Ann, MO 63074
                                                314-427-8000

       To:    Commander Tesdall 129, Commander Cowsert 138             Date:    04/12/2019
       From: PO Martin 164
       Ref:   04-09-2019
Sir,
                                               Potential Garrity




Respectfully submitted.




                                                 Page 1 of2              TO- FROM MEMO -   r~,·. lO/!H/W17 I Si\Pl>-F15-IOR/,

                                                                                                  GOV-000010
           MEMO Continuation

NOT USED




                               TO · FROMM.EMO · rev. Hl/03/2017 j SAPD-Fl5·1066
              Page 2 of2

                                                                GOV-000011
Aaron Jimenez                       Internal Affairs Investigation                     FBI
  , .        .                                                                 National Academy
 Chief of Police Interview of Department Employee as a Witness to an lnvestigatioq;ession # 260


         case Number:     2019-04

         Employee Name/1.D. Number: Aron Smedley #165              10405 St. Charles Rock Rd. St. Ann, Mo, 63074

         Position or Assignment: Patrol Division                   Ph. # 314-427-8000

         Date of Interview: Wednesday, April 17, 2019              Time of Interview: 1300 Hrs.

         Name of Interviewer: Jeffrey Tesdall #129                 Place of Interview: Commander Tesdall's Office

         Assignment of Interviewer: Commander/Patrol Div.          Name of Other Persons Present: Cdr. Cowsert #138



         You are being interviewed as a witness to an internal affairs investigation.

         Since you are not the focus of this investigation, neither your immediate supervisor nor an attorney
         need to be present to represent you.

         You are required to answer all questions pertaining to your actions or knowledge obtained while an
         employee of the St. Ann Police Department. Failure to answer any question may subject you to
         departmental charges

         If at any time during this interview you feel that your answers might result in disciplinary action being
         taken against you, so advise me and the interview will be stopped until representation is obtained.

         This interview is not being recorded. Should you so desire, you may obtain a copy of any such recording
         upon written application to your commanding officer.

         This investigation concerns: Report #19-00427 on 04-09-2019 regarding any Conduct Unbecoming a
         Police Officer by Det. Ellis Brown #181 in accordance with St. Ann Police Department General Order
         26.1

         Do you have any further information that you wish to add? See attached written statement

         This concludes the interview. As this Investigation Is continuing, you are hereby ordered not to discuss
         any portion of this Investigation, except with the investigating officer.

         Time interview was concluded: 1320 Hrs.


                           Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                               10405 St. Charles Rock Rd •St.Ann, MO 63074



                                                         -~-             ®·                                GOV-000012
                                    DEPARTMENT OF POLICE

           Aaron Jimenez                                                                 Missouri Peace
           Chief of Police                                                             Officers Association




                                              10405 St. Charles Rock Road
                                                  St. Ann, MO 63074
                                                     314-427-8000

    To:      Commander Tesdall 129                                             Date:     04/17/2019
    From: P.O. Smedley 165
    Ref:     Pursuit Involvement

On Tuesday, 04/09/2019 at approximately 1708 hours, officers from the St. Ann Police Department were in a pursuit of a
vehicle. During this time, I was the officer patrolling Charlack. The Pursuit came towards my location by travelling south
on 170. I set up my vehicle, on the inside shoulder of 170 just south of St. Charles Rock Road and prepared spike strips.
Due to me being on the shoulder of the interstate, vehicles began to slow down around me, causing the suspect vehicle
to exit at St. Charles Rock Road. I put the spike strips back into the trunk and entered my vehicle to attempt to catch up to
the pursuit, because at this time only one officer was in the pursuit.

I used my patrol vehicle and drove south on 170, exited at Page, and reentered onto 170 north. The pursuit was travelling
east on Natural Bridge as I was passing St. Charles Rock Road on northbound 170. I exited at Natural Bridge and began
travelling east I continued until I arrived on the scene of the crash (Natural Bridge and Kingshighway}.

I arrived and parked my vehicle at the bank, located at the southwest comer of the intersection. I immediately responded
to the victim of the crash. I gathered her information, requested an ambulance because she was complaining of leg pain,
and had Doc's respond to tow her vehicle. I remained on scene until the crash was cleaned up.

While on scene, I remember multiple people yelling "Y'all know better than to be chasing people. Y'all got told not to do it
anymore·. A news reporter asked me if anyone on scene would be willing to make a statement I told him no.

I returned to the St. Ann Police Department and forwarded the information I gathered to the reporting officer.

Nothing further.

Respectfully,

P.O. Smedley 165




Ufilo~
                                                       Page 1 of2                 TO· FROM MEMO. m ·. 10/03/20171 SAl'D-FlS.I086



                                                                                                             GOV-000013
~aron Jimenez                               Internal Affairs Investigation                 FBI
                  -
C'l11·cf o f p o 1ice       •                                                   •   National Academy
                      Interview of Department Employee as a Witness to an lnvest1gationSession # 260


        Case Number:     2019-04

        Employee Name/1.D. Number: Kevin Couty #184               10405 St. Charles Rock Rd, St. Ann, Mo. 63074

        Position or Assignment: Detective Bureau                  Ph. # 314-427-8000

        Date of Interview: Wednesday, April 17, 2019              Time of Interview: 1400 Hrs.

        Name of Interviewer: Jeffrey Tesdall #129                 Place of Interview: Commander Tesdall's Office

        Assignment of Interviewer: Commander/Patrol Div,          Name of Other Persons Present: Cdr. Cowsert #138



        You are being interviewed as a witness to an internal affairs investigation.

        Since you are not the focus of this investigation, neither your immediate supervisor nor an attorney
        need to be present to represent you.

        You are required to answer all questions pertaining to your actions or knowledge obtained while an
        employee of the St. Ann Police Department. Failure to answer any question may subject you to
        departmental charges

        If at any time during this interview you feel that your answers might result in disciplinary action being
        taken against you, so advise me and the interview will be stopped until representation is obtained.

        This interview is not being recorded . Should you so desire, you may obtain a copy of any such recording
        upon written application to your commanding officer.

        This investigation concerns: Report #19-00427 on 04-09-2019 regarding any Conduct Unbecoming a
        Police Officer by Det. Ellis Brown #181 in accordance with St. Ann Police Department General Order
        26.1

        Do you have any further information that you wish to add? See attached written statement

       This concludes the interview. As this Investigation is continuing, you are hereby ordered not to discuss
        any portion of this Investigation, except with the Investigating officer.

       Time interview was concluded: 1430 Hrs.

                          Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                              10405 St. Charles Rock Rd. •St.Ann, MO 63074
                                                                                            ..,. ,~
                                        ■                                                  I)
                                                                                           1     AS
                                                                                           \~
                                                                                                            GOV-000014
                                    DEPARTMENT OF POLICE

              Aaron Jimenez                                                              Missouri Peace
              Chief of Police                                                          Officers Association




                                              10405 St. Charles Rock Road
                                                  St. Ann, MO 63074
                                                     314-427-8000

       To:    Commander Tesdal, DSN 129                                        Date:     04/17/2019
       From: Detective Couty, DSN 184
       Ref:   Pursuit Report (19-00427)
Sir,

On Tuesday, April 9, 2019, at approximately 1705 hours, I assisted in the pursuit of a vehicle, which had failed to yield to
Officer Mudd, DSN 193. While attempting to catch up to the units Involved In the pursuit, Detective Brown, DSN 181
advised via radio transmission the driver of the vehicle being pursued was a subject relative to an active ongoing drug
investigation. He further advised the driver was known to be armed with a firearm. Prior to reaching the pursuit patrol
units advised via radio transmission the suspect vehicle was Involved In an accident at the intersection of Natural Bridge
and Kingshighway. Once on scene, I observed a white male subject in handcuffs lying on the pavement in front of Officer
Martin's, DSN 164 fuOy marked patrol vehicle, which was located on the southwest side of the intersection. It should be
noted the male subject was conscious and breathing at the time I observed him. I assisted Detective Means, OSN 170
and Officer Freet, DSN 192 while they escorted and secured the aforementioned subject into Officer Freet ' s fully
marked patrol vehicle. Upon securing the subject, I contacted Officer Martin who advised at the conclusion of the pursuit
the male attempted to flee the scene on foot, at which time he was taken to the ground. Once on the ground the male
appeared to reach into his waist band, as if he was attempting to retrieve a weapon. A brief struggle ensued, during
which the male sustained injuries to his face, before he was secured into handcuffs. While talking with Officer Martin, two
unidentified females who were positioned on the parking lot of the business which was located on the southwest side of
the Intersection became verbally aggressive towards assisting officers'.The females remained on the parking lot, only
after being told by several officers to not enter the incident scene. I noted the females were recording the incident, while
making the aforementioned comments to assisting officers'.




                                                       Page 1 of2                 TO - FROM MEMO. rev. 10/03/20171 SAPD-FIS-1086


                                                                                                            GOV-000015
        ****
        ,,,.....,.,._-,. !·

laron Jimenez                                           Internal Affairs Investigation                    FBI
Ch· ,f O. f pO1·                                                                                   National Academy
 · ie                         ice   Interview of Department Employee as a Witness to an lnvestigatiorsession # 260


                    Case Number:         2019-04

                    Employee Name/1.0. Number: Brandon Means #170             10405 St. Charles Rock Rd. St. Ann, Mo. 63074

                    Position or Assignment: Detective Bureau                  Ph. # 314-427-13000

                    Date of Interview: Wednesday, Aprll 17, 2019              Time of Interview: 1445 Hrs.

                    Name of Interviewer: Jeffrey Tesdall #129                 Place of Interview: Commander Tesdall's Office

                    Assignment of Interviewer: Commander/Patrol Div.          Name of Other Persons Present: Cdr. Cowsert #138



                    You are being interviewed as a witness to an internal affairs investigation.

                    Since you are not the focus of this investigation, neither your immediate supeivisor nor an attorney
                    need to be present to represent you.

                    You are required to answer all questions pertaining to your actions or knowledge obtained while an
                    employee of the St. Ann Police Department. Failure to answer any question may subject you to
                    departmental charges

                    If at any time during this interview you feel that your answers might result in disciplinary action being
                    taken against you, so advise me and the inteiview will be stopped until representation is obtained.

                    This interview is not being recorded. Should you so desire, you may obtain a copy of any such recording
                    upon written application to your commanding officer.

                    This investigation concerns: Report #19-00427 on 04-09-2019 regarding any Conduct Unbecoming a
                    Police Officer by Det. Ellis Brown #181 In accordance with St. Ann Police Department General Order
                    26.1

                    Do you have any further information that you wish to add? See attached written statement

                    This concludes the interview. As this investigation is continuing, you are hereby ordered not to discuss
                    any portion of this investigation, except with the Investigating officer.

                    Time interview was concluded: 1500 Hrs.


                                         Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                             10405 St Charles Rock Rd •St. Ann, MO 63074




                                                                       ~
                                                                                                                        GOV-000016
                                    DEPARTMENT OF POLICE

              Aaron Jimenez                                                              Missouri Peace
              Chief of Police                                                          Officers Association




                                              10405 St. Charles Rock Road
                                                  St. Ann, MO 63074
                                                     314-427-8000

       To:    Commander Tesdal, DSN 129                                        Date:    04/17/2019
       From: Detective Means, DSN 170
       Ref:   Pursuit Report (19-00427)


Sir,

    On 04/09/2019 at approximately 1705 hours, I assisted P.O. Mudd 193 in a vehicle pursuit. During the pursuit,
Detective Brown 181 advised over the radio that the vehicle being pursued was relative to an active drug Investigation,
and the driver of that vehicle was known to be armed with a firearm. While attempting to reach the pursuit patrol units
advised over the radio the suspect vehicle was involved In an accident at the intersection of Natural Bridge and
Kingshighway. Once I arrived on scene, I observed a white male subject handcuffed, and laying on the ground. At this
time, I assisted P.0 . Freet 192 escort the aforementioned subject to his patrol vehicle. I then assisted in securing all
vehicles involved In the accident.


Respectfully submitted,




                                                       Page 1 of 2
                                                                                 TO· FROM MEMO - rev. 10/03/2017 I SAPD..ftS-1086


                                                                                                            GOV-000017
                                                                                                              FBI
laron Jimenez
                                                                                                       National Academy
Chief of Police
                                                                                                         Session # 260
                                         Internal Affairs Investigation
                           Confidentiality of Professional Standards Investigations

        Whereas premature discussion of professional standards Investigation Is disruptive to the efficient
        operation of the St. Ann Police Department, hinders the proper Investigation of complaints, is harmful
        to reputations foster rumors and may prevent the Investigator's ability to obtain the truth of the
        matter, the following Is ordered:

        Any member of the Department who is a participant in a Professional Standards Investigation (Internal
        Affairs Investigation), including the subject of the investigation, the investigator conducting the
        investigation, and any member witnesses in the investigation is hereby ordered not to discuss or
        disclose any information, outside the investigation procedure, regarding the investigation prior to it
        becoming a public record, including but not limited to, the identity of the member under investigation,
        the facts of the investigation, the nature of the questions asked, information obtained or revealed, or
        documents furnished in connection with the investigation.

        Members of the Department who violate this order shall be subject to discipline up to and Including
        withdrawal of appointment.

        I have received and understand this written order:




        Member                                                    Date




         Ctr ~ r 'l)"
        Internal Affairs Investigator                             Date


                A   r _tt,•1
          c_/L(J "'-V~
        Chief of Police                                           Date



                            Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                10405 StCharlesRockRd •St. Ann, MO 63074




                                                                                                              GOV-000018
aron Jim enez                                                                                                                FBI
                                                                                                                       National Academy
,. . . hicf of Police                            Internal Affairs Investigation                                          Session # 260
                                                          "Garrity Notice"



                    I.A. Case Number: 2019-04



                I wish to advise you that you are being questioned as part of an official internal affairs investigation by
                the St. Ann Police Department. You will be asked questions specifically directed and related to the
                performance of your official duties or fitness for office. You are entitled to all the rights and privileges
                guaranteed by the laws of the Constitution of this state and the Constitution of the United States and
                the union contract between the St. Ann Police Department and the City of St. Ann,               Mo., including the
                right not to be compelled to incriminate yourself.

                I further wish to advise you that if you refuse to testify or to answer questions relating to the
                performance of your official duties or fitness for duty, you will be subject to departmental charges that
                could result in your dismissal from this agency. If you do answer, neither your statement no any
                information or evidence that is gained by reason of such statements can be used against you in any
                subsequent criminal proceeding. (except for perjury or obstruction of justice charges). However, these
                statements may be used against you in relation to subsequent departmental charges.

                The above warning was read to me by

                    (o,'Yfr",   v,lc T; 51., a      On    (.;--',. . ,..,___   ,3   at____.l___
                                                                                             ~ -=·
                                                                                                ~;,.,;a..__ _

                Name                                        Date                            Time



                Signature:      __.g__,
                                     ,;'---
                                        / [_!l(· _ _}1,-
                                                     __)_cY..,_/_ _


                Witness:        (ck-~                I\>~



                Witnes

                                   P · 314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                      10405 St CharlesRockRd •St.Ann, MO 63074

       I .,.- .-1\I
       •    .   '
                                                                                                           f:.~
                                                                                                           '~               GOV-000019
aron Jimenez                           Internal Affairs Investigation                    FBI
Cl11· ~f O f pO r ,                                                               National Academy
 · c             tcelnterview of Department Employee as the Subiect to an lnvestigati~ssion # 260


        Case Number:     2019-04

        Employee Name/1.D. Number: Ellis Brown Dsn #181           10405 St. Charles Rock Rd. St. Ann, Mo. 63074

        Position or Assignment: Detective Bureau                  Ph.# 314-427-8000

        Date of Interview: Wednesday, April 17, 2019              Time of Interview: 1530 Hrs.

        Name of Interviewer: Jeffrey Tesdall #129                 Place of interview: Commander Tesdall's Office

        Assignment of Interviewer: Commander/Patrol Div.          Name of Other Persons Present: Cdr. Cowsert #138



        You are being Interviewed as a witness to an internal affairs investigation.

        Since you are not the focus of this investigation, neither your immediate supervisor nor an attorney
        need to be present to represent you.

        You are required to answer all questions pertaining to your actions or knowledge obtained while an
        employee of the St. Ann Police Department. Failure to answer any question may subject you to
        departmental charges

        If at any time during this interview you feel that your answers might result in disciplinary action being
        taken against you, so advise me and the interview will be stopped until representation is obtained.

        This interview is not being recorded. Should you so desire, you may obtain a copy of any such recording
        upon written application to your commanding officer.

        This investigation concerns: Report #19-00427 on 04-09-2019 regarding any Conduct Unbecoming a
        Police Officer by Det. Ellis Brown #181 in accordance with St. Ann Police Department Code of Conduct
        26.1

        Do you have any further information that you wish to add? See attached written statement

        This concludes the interview. As this Investigation Is continuing, you are hereby ordered not to discuss
        any portion of this Investigation, except with the Investigating officer.

        Time interview was concluded: 1600 Hrs.


                         Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                             10405 St Charles Rock Rd •St.Ann, MO 63074



                                       ■    I




                                                                                                            GOV-000020
                                DEPARTMENT OF POLICE

           Aaron Jimenez                                                               Missouri Peace
           Chief of Police                                                           Officers Association




                                           10405 St. Charles Rock Road
                                               St. Ann, MO 63074
                                                  314-427-8000

   To:     Commander Jeffery Tesdall DSN 129                                 Date:    04/17/2019
   From:   Detective Ellis Brown DSN 181

   Ref:    19-00427 Pursuit

In reference to my use of force following the vehicle pursuit in the above indicated report, see the
below summary, per your request:
                                                Potential Garrity




                                                                    .' ...
                                                  Page I of2
                                                                              TO - FROM MEMO - rev. 10/03/20171 SAPD-FIS-1086



                                                                                                   GOV-000021
                            MEMO Continuation

                              Potential Garrity




Respectfully Submitted,

Detective Ellis Brown 181

M @ /L----- i ~




                                                  TO • FROM MJ!MO - rev. 10/03/2017 I SAPD-1'1S-1086
                              Page 2 of2

                                                                            GOV-000022
     **** i•
      .,/'f!•'-!'!l'\~"••h




Aaron ,Jimenez                                                                                                                 FBI
                                                                                                                    National Academy
 Chief of Police                                          Internal Affairs Investigation
                                                                                                                      Session # 260
                                  Interview of Department Employee as a Witness to an Investigation


                   Case Number:     2019-04

                   Employee Name/1.D. Number: Robert Inman #162               1040S St. Charles Roel< Rd. St. Ann, Mo. 63074

                   Position or Assignment: Detective Bureau                   Ph. # 314-427-8000

                   Date of Interview: Monday, April 22, 2019                  Time of Interview: 1300Hrs.

                   Name of Interviewer: Jeffrey Tesdall #129                  Place of Interview: Commander Tesdall's Office

                   Assignment of Interviewer: Commander/Patrol Div.           Name of other Persons Present: Cdr. Cowsert #138



                   You are being interviewed as a witness to an internal affairs investigation.

                   Since you are not the focus of this investigation, neither your immediate supervisor nor an attorney
                   need to be present to represent you.

                   You are required to answer all questions pertaining to your actions or knowledge obtained while an
                   employee of the St. Ann Police Department. Failure to answer any question may subject you to
                   departmental charges

                   If at any time during this interview you feel that your answers might result in disciplinary action being
                   taken against you, so advise me and the interview will be stopped until representation is obtained.

                   This interview is not being recorded. Should you so desire, you may obtain a copy of any such recording
                   upon written appli~ation to your commanding officer.

                   This investigation concerns: Report #19-00427 on 04-09-2019 regarding any Conduct Unbecoming a
                   Police Officer by Det. Ellis Brown #181 In accordance with St. Ann Police Department Code of Conduct
                   26.1

                   Do you have any further information that you wish to add? See attached written statement

                   This concludes the interview. As this investigation is continuing, you are hereby ordered not to discuss
                   any portion of this Investigation, except with the investigating officer.

                   Time interview was concluded: 1320 Hrs.
                                    Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                                        10405 St Charles Rock Rd • St. Ann, MO 6307 4
                                                                      ,;,~

                                                   ■
                                                                      (1t1~

                                                                      ~                                               GOV-000023
                                    DEPARTMENT OF POLICE

               Aaron Jimenez                                                         Missouri Peace
               Chief of Police                                                     Officers Association




                                            l 0405 St. Charles Rock Road
                                                 St. Ann, MO 63074
                                                    314-427-8000

       To:      Commander Tesdal DSN 129                                   Date:     04/22/2019
       From:    Detective Sergeant Inman DSN 162

       Ref:     19-00427



Sir,

In reference to the pursu it, which occurred on 04-10-2019, I responded to the area of Natural Bridge and Kingshighway
to assist with the conclusion of the pursuit. While units were engaged in the pursuit Detective Brown broadcasted, via
radio, that the suspect was involved in a narcotics investigation and was moving around in the vehicle and is known to
be armed. At the conclusion of the pursuit P.0. Martin broadcasted, via radio, the suspect vehicle crashed at the
intersection. Upon my arrival, I observed a white male handcuffed laying next to a St. Ann Patrol car. As I approached
the scene there was a group starting to form on the southwest corner of the Intersection. I contacted Detective Brown
and asked if he was ok which he advised yes. Additionally, Det. Brown informed me that the suspect had resisted during
his apprehension. I informed P.O. Mudd and P.O. Freet to transport the suspect and passenger back to the St. Ann
Police Department. I was later informed during the suspects apprehension he would not display his hands therefore
units used force to take the suspect into custody. After the suspect and passenger were transported from the scene I,
along with additional units, concluded our investigation of the accident and cleared the roadway. The victim and the
suspect vehicle were conveyed by Doc's Towing to the St. Ann Police Department for processing.




Respectfully Submitted,




Detective Sergeant Inman DSN 162




                                                    Pagel of2                 TO- FROM MEMO. rev. 10/03/2017 I SAPD-FIS-1086


                                                                                                        GOV-000024
iron Jimenez                                                                                                 FBI
                                                                                                       National Academy
'hi cf of Poli ce                             Internal Affairs Investigation                             Session # 260
                                                       Conclusion



          To:       Chief of Police                                                I.A. case 2019-04
          FM:       Maj. Adrian Barry #110
          Re:       Inquiry of Misconduct - Ellis Brown Dsn #181
          Date:     Tuesday, April 09, 2019


          Sir,

          An Internal Affairs Investigation was conducted concerning the conduct of St. Ann Police Department
          Detective Ellis Brown DSN #181, in reference to the level of use of force used to effect an arrest during a
          pursuit. See St. Ann Police Complaint #19-00427.

          This Investigation determined that there Is sufficient evidence which indicates the act or incident did
          occur, but the actions were justified, lawful and proper.

          As a result, administrative agency action will not be taken as a result of this Investigation.

          This concludes this Internal Affairs Investigation.



          Respectfully submit


                              3--
                          Dsn#llO        /
          Major • Internal Affair Division - St. Ann Police


                 c.J-1 Aa-_~='~1
          Chief Aaron Jimenez Dsn #101
          Chief of Police - St. Ann Police



                           Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                               10405 St. Charles Rock Rd •St.Ann, MO 63074
                                                              ~
                                                                .
                                                                .jJ,:,1 ·
                                                                  ~




                                                                                                              GOV-000025
                                       Internal Affairs Investigation                                                 FBI
.aron Jimenez
                                Classification of Investigation Disposition                                    National Academy
Chief of Poli ce
                                                                                                                 Session # 260


         Date:   Tuesday, Aprll 9, 2019
         To:     Chief of Police
         From:   Maj. Adrian L. Barry


        The above referenced internal affairs investigation has been completed and the complaint has been classified as:

                   I I   Unfounded:        There was sufficient evidence to prove the complaint or incident is false
                                           or not factual and did not occur.

                 (X]     Exonerated:       There is sufficient evidence which indicated that the act or incident did
                                           occur, but the actions were justified, lawful and proper.

                         Not Sustained:    There Is Insufficient evidence to clearly prove or disprove the complaint
                                           or incident.

                 I I     Sustained - :    There Is sufficient evidence to establish that the Incident did occur, but
                         No Discipline    the facts and circumstances are of such a nature that formal discipline ls
                                  not warranted.

                 I I     Sustained - :     There is sufficient evidence to establish that the incident did occur and
                         Discipline        the facts and circumstances support the determination that these
                                  actions constitute misconduct.



        Should you have any questions regarding the above disposition, please do not hesitate to contact me through the
        chain of command.



                                                    Signed,




                                                   ~~
                                                    Major Internal Affairs - St. Ann Police


                           Ph: (314) 427-8000 • 428-6868 • Fax: (314) 428-6825
                               10405 St. CharlesRockRd. •St.Ann, MO 63074




                                          ■                                                                            GOV-000026
